PER CURIAM.
Appellant appeals the summary denial of his motion to correct illegal sentence. The trial court did not have jurisdiction to extend the time within which appellant could file his notice of appeal, even though appellant claimed that the order of denial did not reach him within the thirty-day period after entry of the order of denial. However, this court has the jurisdiction to grant a belated appeal, see Fla. RApp. P. 9.140(j)(l), and on consideration of appellant’s sworn petition for belated appeal filed with this court and the state’s concession that it could not show why appellant’s petition for belated appeal should not be granted, we grant the belated appeal and affirm.
STONE, C.J., GROSS, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.